CORRECTED DETAILED ACTION
(claim 7 has been removed)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 and 8-15 are allowed.
With respect to claims 1 and 9, the prior art of record does not disclose a plurality blowers, each of which has an air inlet for sucking air for blowing cooling air from the outside, wherein the plurality of blowers cool each of three liquid crystal panels, mounted on an illumination optical system for outputting light to a projection lens for light modulation, and are disposed on a side opposite to a side where the projection lens of the three liquid crystal panels is disposed and are arranged side by side along a first direction facing the two liquid crystal panels of the three liquid crystal panels and are arranged such that a direction of the air inlets are in the first direction, and a number of the blowers is three or more, or the projection lens of the three liquid crystal panels is disposed and are arranged side by side along a first direction facing the two liquid crystal panels of the three liquid crystal panels and are arranged such that the direction of the air inlets are the same as each other with respect to the first direction.

With respect to claim 1, Okada discloses an electronic device, comprising: a plurality blowers (see 31 and 32 in fig.2), each of which has an air inlet for sucking air for blowing cooling air from the outside (see the inlets adjacent to 21 in fig.2), wherein the plurality of blowers cools each three liquid crystal panels (see figs.2 and 5), mounted on an illumination optical system for outputting light to a projection lens for light modulation (see the operation disclosed in fig.5), and are disposed on [a side opposite to a side where the projection lens of the three liquid crystal panels is disposed (see configuration of fig.2) and are arranged side by side along a first direction (see the direction along which the air inlets are arranged) facing the two liquid crystal panels of the three liquid crystal panels (see panels of fig.4) and are arranged such that a direction of the air inlets are in the first direction (see the direction in fig.8, along which the air inlets are arranged) but Okada does not disclose the plurality of blowers mounted on an illumination optical system for outputting light to a projection lens for light modulation, and are disposed on a side opposite to a side where the projection lens of the three liquid crystal panels is disposed and are arranged side by side along a first direction facing the two liquid crystal panels of the three liquid crystal panels and are arranged such that a direction of the air inlets are in the first direction, and a number of the blowers is three or more, or the projection lens of the three liquid crystal panels is disposed and are arranged side by side along a first direction facing the two liquid crystal panels of the three liquid crystal panels and are arranged such that the direction of the air inlets are the same as each other with respect to the first direction.
Claims 2-6 and 10-15 are allowed as they depend from allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882